EXHIBIT 10.2
This Document Constitutes Part of a
Prospectus Covering Securities that Have Been
Registered Under the Securities Act of 1933
2010 Restricted Stock Unit Grant Agreement
     This Grant is made as of the 1st day of March, 2010 (“Date of Grant”) by
Anixter International Inc., a Delaware corporation (the “Corporation”), to
«FirstName» «LastName» (“Participant”).
     Section 1. Grant of Stock Units. On the terms and conditions stated herein,
the Corporation hereby grants to the Participant «RSU_Grant» stock units
(“Units”), convertible to shares of the Corporation on a one-for-one basis.
     Section 2. Vesting, Conversion and Forfeiture. One third of the Units shall
vest on each anniversary of the Date of Grant beginning with the «RSUVest»
anniversary of the Date of Grant. Units shall convert to shares of stock on the
date they vest. If at a time the Units are not vested (i) Participant’s
employment with Corporation is terminated or (ii) any transfer of the Units
shall be made in violation of this Agreement, the Units and any distributions
thereon shall be forfeited and, in the case of transfer, may be reacquired by
the Corporation, upon notice to Participant or any transferee, at no cost to the
Corporation.
     Section 3. Right of Recoupment. The Grant of the Units is expressly made
subject to and conditioned on the following understanding. Participant
acknowledges and agrees that if (i) the financial results of the Corporation for
its fiscal year immediately preceding the Date of Grant are restated and
(ii) the Compensation Committee of the Board of Directors of the Corporation
(“Committee”) determines, in its sole discretion, that (A) Participant engaged
in conduct that caused or partially caused the need for the restatement and
(B) a lesser Grant would have been made to Participant under this Agreement
based on the restated financial results then (i) the Corporation shall have the
right to recoup from Participant the amount of any overpayment of compensation
attributable to the Grant or such other amount, up to the full compensation
realized by Participant with respect to the Grant, as the Committee determines,
in its sole discretion, based on its review of the relevant facts (“Recoupment
Amount”) and (ii) the Corporation shall have the right to effect such recoupment
by (A) cancelling unvested Units or other options or restricted stock units held
by Participant, (B) to the extent permitted by law, offsetting such recoupment
obligation against any other obligation of the Corporation to Participant, or
(C) demanding repayment from Participant. In the event that a restatement
impacts more than one fiscal year, the Corporation may exercise this recoupment
right with respect to each fiscal year that is subject to restatement. This
recoupment right shall be a separate contract right enforceable by the
Corporation against Participant and shall be in addition to, and not in
substitution for, any and all other rights or remedies that the Corporation may
have against Participant with respect to Participant’s conduct and the
restatement, including any right the Corporation may have under Section 304 of
the Sarbanes-Oxley Act of 2002. The Corporation shall also be entitled to (i)
interest on the Recoupment Amount at a reasonable rate of interest and (ii) to
reimbursement of all costs of collection.
     Section 4. Prohibited Transfers. Any sale, hypothecation, encumbrance or
other transfer of Units is prohibited unless the same shall have been consented
to in advance in writing by the Corporation (which consent may be withheld in
the sole discretion of the Corporation).
     Section 5. Withholding Taxes. As a condition to the grant, vesting or
conversion of the Units acquired hereunder, the Corporation shall withhold the
number of whole Units required for the satisfaction of any Federal, state or
local withholding tax obligations that may arise in connection therewith.

 



--------------------------------------------------------------------------------



 



«FirstName» «LastName»
2010 RESTRICTED STOCK UNIT GRANT AGREEMENT
Page 2
     Section 6. Retention of Certificate and Any Distributions. The Treasurer or
any Assistant Treasurer shall retain on behalf of Participant, until the Units
are converted, all certificates and distributions pertaining to the Units. Upon
conversion and subject to the withholding of the number of Units sufficient for
payment of withholding tax, the certificates and all distributions (with or
without interest on any cash distributions, as determined from time to time by
the Corporation in its sole discretion) shall be delivered to Participant.
     Section 7. Parties in Interest. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors, assigns and personal representatives.
     Section 8. Specific Performance. In the event of a breach of this Agreement
by any party hereto, any other party hereto shall be entitled to secure specific
performance of this Agreement in any court of competent jurisdiction.
     Section 9. Notices, etc. All notices and other communications required or
permitted hereunder will be in writing and will be mailed by first-class mail,
postage prepaid, addressed (a) if to Corporation at:
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: General Counsel
or at such address as Corporation will have furnished to Participant in writing,
or (b) if to Participant at:
Then current address in
the records of Corporation.
or at such other address as Participant will have furnished to Corporation in
writing in accordance with this Section.
     All notices and other communications to be given hereunder shall be given
in writing. Except as otherwise specifically provided herein, all notices and
other communications hereunder shall be deemed to have been given if personally
delivered to the party being served, or two business days after mailing thereof
by registered mail, return receipt requested, postage prepaid, to the requisite
address set forth above (until notice of change thereof is served in the manner
provided in this Section).
     Section 10. No Right to Employment. Nothing in this Agreement or in the act
of granting the Units to Participant shall give Participant any rights to
continue to be employed by Corporation.
     In Witness Whereof, the Corporation has caused this Grant to be executed on
its behalf by its officer duly authorized to act on behalf of the Corporation.

          Anixter International Inc.
a Delaware corporation
      By:           Dennis J. Letham            Its:   Executive Vice President
— Finance        and Chief Financial Officer       

 